Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022, 08/20/2021 and 08/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,133,825 and US . Although the claims at issue are not identical, they are not patentably distinct from each other because.

Instant Application 17/400,681
US 11,133,825
US 10/0484,010
As per claim 1:
As per claim 13:
As per claim 7:
As per claim 19:

A method for channel encoding performed by an apparatus in a communication system, the method comprising: 

identifying a block size (Z) based on input bits; 

identifying a block size (Z) based on input bits; 

identifying a base matrix and a parity check matrix based on the block size (Z); 



performing encoding of the input bits based on at least part of the parity check matrix; and transmitting at least part of the encoded input bits, wherein the block size (Z) is included in one of a plurality of block size groups, 

wherein parity check matrices are different for the plurality of block size groups, wherein the parity check matrices for the plurality of block size groups corresponds to a same base matrix,
As per claim 1:




A method for channel encoding performed by an apparatus in a communication system, the method comprising: 

identifying, using at least one processor, a block size; and 

identifying, using at least one processor, a block size; and 


encoding based on at least part of a parity check matrix corresponding to the block size,


encoding based on at least part of a parity check matrix corresponding to the block size,
 

As per claim 1:




A method for channel encoding in a communication system, the method comprising: 


identifying a number of input bits; 

identifying a block size based on the number of the input bits; 

identifying a code block including at least a part of the input bits based on the block size; and 

encoding the code block based at least in part on a parity check matrix corresponding to the block size, 


As per claim 2:
wherein the parity check matrix is different for each block size group, and 
wherein a difference between block sizes included in each of the plurality of the block size groups is different.




One of ordinary skill in the art would clearly recognize independent claims of current application is an obvious variation of the claimed subject matter of independent claims of patent US 10/0484,010 and 11,133,825 because all recite a limitation such as “identifying a block size (Z) based on input bits; identifying a base matrix and a parity check matrix based on the block size (Z); performing encoding/decoding of the input bits based on at least part of the parity check matrix; … wherein the block size (Z) is included in one of a plurality of block size groups, wherein parity check matrices are different for the plurality of block size groups”.  One of ordinary skill in the art would recognize that the primary difference of the current application recite a variation values for  the parity check matrix. Therefore, one of ordinary skill in the art would recognize the current application and US 10/0484,010 and 11,133,825 are such obvious variants of each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1, 7, 13 and 19 recite a negative limitation such as “wherein bits of a multiple of the block size (Z) among the input bits are not included in the at least part of the encoded input bits”

The recited negative limitation renders this limitation indefinite because Applicant fails to definite the necessary bits are included in the encoded input bits.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 13-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khanderkar  et al. (US 2012/0,166,914)

As per claim 1:
As per claim 13:

Khanderkar discloses:

A method for channel encoding performed by an apparatus in a communication system, the method comprising: 

An apparatus for channel encoding in a communication system, the apparatus comprising: a transceiver; and at least one processor coupled with the transceiver and configured to:
(Khanderkar, Figs 1-15)
(Khanderkar, [0005] In a communication system, a transmitter may encode a packet of data to obtain code bits, interleave the code bits, and map the interleaved bits to modulation symbols. The transmitter may then process and transmit the modulation symbols via a communication channel)…a receiver may obtain received symbols…receiver may process the received symbols to recover the transmitted packet)

identifying a block size (Z) based on input bits; 
(Khanderkar, Fig. 11, Determine a packet size of a packet to be encoded or decoded 1112)
(Khanderkar, [0099] FIG. 9 …Packets of variable sizes may be encoded or decoded based on a set of base parity check matrices of different dimensions)

identifying a base matrix and a parity check matrix based on the block size (Z); 
(Khanderkar, Fig. 11, steps 1112-1120)
(Khanderkar, [0056] … base parity check matrix and a lifting value may be selected for a packet of size k)

performing encoding of the input bits based on at least part of the parity check matrix; and 
(Khanderkar, Fig. 11, steps 1112-1120)


transmitting at least part of the encoded input bits, 
(Khanderkar, [0005] In a communication system, a transmitter may encode a packet of data to obtain code bits, interleave the code bits, and map the interleaved bits to modulation symbols. The transmitter may then process and transmit the modulation symbols via a communication channel)

wherein the block size (Z) is included in one of a plurality of block size groups, wherein parity check matrices are different for the plurality of block size groups, wherein the parity check matrices for the plurality of block size groups corresponds to a same base matrix, and wherein bits of a multiple of the block size (Z) among the input bits are not included in the at least part of the encoded input bits.
(Khanderkar, Fig. 11, Determine a packet size of a packet to be encoded or decoded 1112)
(Khanderkar, [0099] FIG. 9 …Packets of variable sizes may be encoded or decoded based on a set of base parity check matrices of different dimensions)

As per claim 7:
As per claim 19:

Khanderkar discloses:

A method for channel decoding performed by an apparatus in a communication system, the method comprising: 
An apparatus for channel decoding in a communication system, the apparatus comprising: a transceiver; and at least one processor coupled with the transceiver and configured to
(Khanderkar, Figs 1-15)

‘receiving a signal; identifying a block size (Z) corresponding to input bits; 
(Khanderkar, Figs 1-15)
(Khanderkar, [0005] In a communication system, a transmitter may encode a packet of data to obtain code bits, interleave the code bits, and map the interleaved bits to modulation symbols. The transmitter may then process and transmit the modulation symbols via a communication channel)…a receiver may obtain received symbols…receiver may process the received symbols to recover the transmitted packet)

identifying a base matrix and a parity check matrix based on the block size (Z); and 
(Khanderkar, Fig. 11, Determine a packet size of a packet to be encoded or decoded 1112)
(Khanderkar, [0099] FIG. 9 …Packets of variable sizes may be encoded or decoded based on a set of base parity check matrices of different dimensions)

performing decoding of the signal based on at least part of the parity check matrix, 
(Khanderkar, Fig. 11, Determine a packet size of a packet to be encoded or decoded 1112)
(Khanderkar, [0099] FIG. 9 …Packets of variable sizes may be encoded or decoded based on a set of base parity check matrices of different dimensions)

wherein the block size (Z) is included in one of a plurality of block size groups, wherein parity check matrices are different for the plurality of block size groups, wherein the parity check matrices for the plurality of block size groups corresponds to a same base matrix, and wherein a signal corresponding to bits of a multiple of the block size (Z) among the input bits are not included in the received signal.
(Khanderkar, Fig. 11, Determine a packet size of a packet to be encoded or decoded 1112)
(Khanderkar, [0099] FIG. 9 …Packets of variable sizes may be encoded or decoded based on a set of base parity check matrices of different dimensions)


As per claim 6:
As per claim 12:
As per claim 18:
As per claim 24:

Khanderkar further discloses:

wherein the multiple of the block size (Z) is 2Z.
(Khanderkar, Fig. 11, Determine a packet size of a packet to be encoded or decoded 1112)
(Khanderkar, [0099] FIG. 9 …Packets of variable sizes may be encoded or decoded based on a set of base parity check matrices of different dimensions)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111